IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 81 MM 2020
                                              :
                   Respondent                 :
                                              :
                                              :
             v.                               :
                                              :
                                              :
KELLY ALDA WOLFE,                             :
                                              :
                   Petitioner                 :


                                      ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2020, the Application for Extraordinary Relief is

DENIED.